internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-120480-98 date date re legend taxpayer date date trust a_trust trust partnership x a b c d e f g h i we received your authorized representative’s letter dated date requesting a ruling concerning the application of sec_2632 of the internal_revenue_code and sec_301_9100-1 of the procedure and administration regulations this letter responds to that request on date taxpayer created trust a taxpayer was the initial trustee of trust a the trust agreement directed taxpayer as trustee to divide the trust property into two separate trusts trust and trust for the primary benefit of taxpayer’s two daughters each referred to as a beneficiary article sec_1 of the trust agreement directs the trustee to keep a separate_account for each of the separate trusts created under the trust agreement but to administer such trusts as a single fund article sec_1 provides that while taxpayer serves as trustee she will not have any power to distribute any income or principal of any trust to any beneficiary other than the withdrawals provided for in sec_1 relating to certain withdrawal rights granted to individual descendants of taxpayer instead while the taxpayer is trustee all of the net_income of each trust created under this trust agreement shall be accumulated when the taxpayer is not serving as trustee of a_trust created by the trust agreement the trustee shall distribute to the beneficiary of the trust such amounts of the income and principal of such trust as are necessary when added to the funds reasonably available to such beneficiary from all other sources known to the trustee to provide for the beneficiary’s health support maintenance and education taking into consideration age education and station in life in addition the trustee has discretion to distribute to the beneficiary’s descendants such amounts of the income and principal of such trust that the trustee deems necessary to provide for their health support maintenance and education taking into consideration age education and station in life article sec_1 provides that each living descendant of the taxpayer is a distributee it further provides that notwithstanding any other provision of this trust agreement except sec_5 each distributee shall have the right to withdraw cash or other_property from the trusts at any time during any calendar_year in which a gift as defined in sec_2512 is made to the trusts in an amount not in excess of i of the maximum amount that can be excluded in calculating the taxable_gifts of one donor to one donee under sec_2503 as of the first day of such calendar_year times the number of donors who make gifts to the trusts during such calendar_year or ii an amount equal to the value of such distributee’s equal share of all gifts made to or for the benefit of the trusts during such calendar_year whichever amount is less such withdrawal rights shall be cumulative the cumulative amount of each distributee’s unexercised withdrawal rights shall lapse on december of each year to the extent of the greater of dollar_figure or of the value of the trusts on that date and such lapses shall apply to unexercised withdrawal rights in the order that they arose article sec_1 provides that each trust created under this article for a beneficiary who is a daughter grandchild or great grandchild of the taxpayer shall continue for such beneficiary’s lifetime and shall terminate upon such beneficiary’s death every other trust created under the article shall terminate when the beneficiary thereof attains age or upon the death of the taxpayer whichever is later and upon such termination the trustee shall distribute all remaining unappointed property of such trust to the beneficiary thereof taxpayer resigned as trustee of both trust and trust in in and taxpayer transferred dollar_figurea dollar_figureb and dollar_figurec respectively to trust also in and taxpayer transferred dollar_figured dollar_figuree and dollar_figuref respectively to trust these transfers were reported on timely filed gift_tax returns with respect to the and transfers taxpayer requests a ruling that she substantially complied with the requirements for making a timely allocation of her gst tax exemption in the amount of dollar_figurea and dollar_figured to the transfers to trust sec_1 and respectively on her gift_tax_return and in the amount of dollar_figureb and dollar_figuree to the transfers to trust sec_1 and respectively on her gift_tax_return with respect to the transfers taxpayer filed a timely gift_tax_return reporting the transfers on date on date within months of date taxpayer filed an amended gift_tax_return reporting total transfers of i dollars and properly allocating gst_exemption with respect to the transfers taxpayer requests a ruling that she made a timely allocation of a portion of her gst_exemption to the transfers made to trust and trust on her amended form_709 pursuant to the automatic relief provisions of sec_301 of the procedure and administrative regulations ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons sec_2613 provides in part that a_trust is a skip_person if i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions other than a distribution the probability of which occurring is so remote as to be negligible including distributions at the termination of the trust may be made after the transfer to a person other than a skip_person under sec_2652 a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right to receive income or corpus from the trust or is a permissible current recipient of income or corpus and is not described in sec_2055 under sec_2602 the amount of the gst tax is determined by multiplying the amount of the gst transfer by the applicable_rate under sec_2641 the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 defines the inclusion_ratio in the case of a transfer from a_trust as the excess of over the applicable_fraction with respect to trust the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced as provided in the section sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation generally an allocation of gst_exemption may be expressed by a formula eg the allocation may be expressed in terms of the amount necessary to produce an inclusion_ratio of zero an allocation is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation for this purpose a_trust has gst potential even if the possibility of a gst is so remote as to be negligible sec_26_2632-1 provides that generally an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return an allocation to a_trust made on form_709 filed after the due_date for reporting a transfer to a_trust a late allocation is effective on the date the form_709 is filed and is deemed to precede in point of time any taxable_event occurring on such date sec_2652 provides that except as provided in sec_2653 the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor the issue is whether taxpayer made timely allocations of her gst tax exemption to the transfers to trust sec_1 and on her and gift_tax returns in the present case the transfers to the trusts were not direct skips an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made and the amount of gst_exemption allocated to it the allocation should also state the inclusion_ratio of the trust after the allocation the instructions for form_709 applicable for the returns filed by the taxpayer during the period state you may wish to allocate your exemption to transfers made in trust that are not direct skips for example if you transferred property to a_trust that has your children as its present beneficiaries and your grandchildren as future beneficiaries the transfer was not a direct_skip because the present interests in the trust are held by non-skip persons however future terminations and distributions made from this trust would be subject_to gst tax you may elect to reduce the trust’s inclusion_ratio by allocating part or all of your exemption to the transfer because this transfer would be entered on schedule a part i of form_709 it will not be shown on schedule c to allocate your exemption to such transfers attach a statement to the form_709 and entitle it notice of allocation the notice should contain the following for each trust the trust’s ein if known the item number s from column a schedule a part of the gifts to that trust the values shown in column e schedule a part for gifts adjusted to account for split_gifts if any reported on schedule a part line the annual exclusion claimed against each gift the net value of each gift after the reduction for the annual exclusion if applicable and the amount of your gst_exemption allocated to each gift in this case it appears that taxpayer did not literally comply with the instructions on form_709 taxpayer reported the and gifts to trust and trust on schedule a part gifts subject_to both gift and gst tax and completed portions of schedule c in addition taxpayer did not attach to the or returns a notice of allocation of gst_exemption however elections may be held to be effective where the taxpayer complied with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 the allocations will be deemed valid if there are enough facts and circumstances to indicate that the taxpayer intended to allocate part of her exemption to the trusts we believe that there is sufficient information provided on taxpayer’s and gift_tax returns to conclude that taxpayer intended to allocate part of her exemption to trust and trust on the and gift_tax returns taxpayer reported the transfers on schedule c for the gifts taxpayer entered a total of dollar_figureg dollar_figurea dollar_figured on schedule c part gst_exemption reconciliation line exemption claimed on this return on schedule c part column c gst_exemption allocated taxpayer entered a total of dollar_figureg dollar_figurea dollar_figured for the gifts taxpayer entered a total of dollar_figureh dollar_figureb dollar_figuree on schedule c part gst_exemption reconciliation line exemption claimed on this return on schedule c part column c gst_exemption allocated taxpayer entered a total of dollar_figureh dollar_figureb dollar_figuree in addition taxpayer attached statements to her and returns which provided the trust identification numbers and the value of the property transferred to each trust we note that taxpayer did not complete the gst portions of the form correctly in view of the fact that the transfers were not direct skips however based on the information provided on the return we conclude that taxpayer substantially complied with the requirements for making an allocation of gst_exemption for the transfers reported on the and gift_tax returns taxpayer is therefore deemed to have allocated the exemption as described above for the and transfers to trust and trust ruling_request sec_301_9100-1 of the procedure and administration regulations provides that the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-2 grants an automatic_extension of months from the due_date of a return excluding extensions to make regulatory or statutory elections whose due dates are the due_date of the return or the due_date of the return including extensions provided the taxpayer timely filed its return for the year the election should have been made and the taxpayer takes corrective action within that 6_month extension period corrective action means taking the steps required to file the election in accordance with the statute or the regulation published in the federal_register or the revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for those elections required to be filed with a return corrective action includes filing an original or amended_return for the year the regulatory or statutory election should have been made and attaching the appropriate form or statement for making the election in this case based on the representations made taxpayer timely filed her form_709 however taxpayer failed to comply with the provisions of the regulations with respect to the allocation of gst_exemption taxpayer took corrective action by filing an amended_return under sec_301_9100-2 on date which was prior to the date which is months from the due_date of her original return excluding extensions accordingly the allocation made on date is a timely allocation effective as of the date of the transfers made in to trust sec_1 and which are reported on the amended form_709 in the amount of dollar_figurei except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code we are expressing no opinion regarding the value of the transfers to the trusts whether the transfers qualified for the annual exclusion under sec_2503 or regarding the inclusion_ratio with respect to the trusts this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________ paul kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
